DETAILED ACTION

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
	As applicant pointed out under Remark section, pages 10-15, Adogla et al. (US WO 2014/182894 A1 and Andersen (US 10057122 B1), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of determine, based on the resource-utilization characteristic, that the second virtual computing resource type is more optimized to support the workload than the first virtual computing resource type; provide the user account with recommendation data including a recommendation to migrate the workload from being supported by the first virtual, computing resource type to being supported by the second virtual computing resource type; receive input data indicating a request from the user account to migrate the workload from being supported by the first virtual computing resource type to being supported by the second virtual computing resource type; and migrate the workload to be supported by a second virtual computing resource of the second virtual computing resource type on behalf of the user account, as recited in such manners in each of independent claims 1, 5 and 14. 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on Error! Unknown document property name..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Error! Unknown document property name. can be reached on Error! Unknown document property name..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193